Citation Nr: 0613750	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the veteran's delimiting 
period for receiving Chapter 30 educational assistance 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
January 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 administrative decision 
by the Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the veteran entitlement to 
an extension of his delimiting date for educational 
assistance benefits under Chapter 30 Title 38 U.S. Code. 

The veteran appeared in Washington DC and offered testimony 
in support of his claim before the undersigned.  A transcript 
of the veteran's testimony has been associated with his 
claims file.


FINDINGS OF FACT

1. The veteran was discharged from active duty on January 31, 
1993.  It is neither claimed nor shown that he had additional 
active duty after that date.

2. The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on February 1, 2003.

3. It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 have not 
been met. 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is extension of delimiting date 
under Chapter 30 because a request for extension of a 
delimiting date is a not claim for a benefit as contemplated 
by 38 U.S.C. §§ 5100 et seq. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) [the provisions of the VCAA do not apply 
to chapter 53 of title 38, which contains 38 U.S.C.A. § 5302 
pertaining to waiver determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (August 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
As explained below, the issue to be decided is whether the 
veteran is entitled to an extension of his delimiting date 
for Chapter 30 educational assistance benefits.  There are 
presently no pertinent facts in dispute, and as such, 
application of relevant provisions of the law and regulations 
governing extension of delimiting dates to the facts of this 
case will determine the outcome.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no notice is necessary.  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
provisions of the VCAA are not applicable to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the RO has effectively complied with its 
provisions.  The only evidence which would allow for the 
extension of a delimiting date is evidence of physical or 
mental disability.  The record shows that following receipt 
of the veteran's claim in April 2004, the RO sent him a 
letter asking that he provide information about the type of 
disability that kept him from training.  He also was told he 
could provide information pertaining to the beginning and 
ending dates of the period during which he could not attend 
school because of disability, the reasons why he was not able 
to begin or continue the training program, and any type of 
job he held during the period of disability.  Additionally, 
he was asked to provide a statement from a doctor addressing 
treatment and diagnosis for a disability, how long he had a 
disability, and the dates during which a disability prevented 
him from training or going to school.  He was asked to also 
provide any medical evidence he might have.

The record thus shows that the veteran has been fully 
informed of what was expected of him.  It is clear that the 
appeal has been fully developed that no amount of additional 
development will have any possible impact on this case.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  Accordingly, 
the Board will proceed to a decision on the merits of the 
case.

Pertinent law and regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service. See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2003).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension and upon a showing that he was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a) (2003).  The regulations further state that it 
must be clearly established by medical evidence that a 
program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a)(2) (2003).

Factual background

The veteran left military service on January 31 1993.  In 
June 1998, the veteran applied for VA education benefits 
pursuant to 38 U.S.C.A., Chapter 30.  In August 1998, he was 
issued a certificate entitling him to 36 months of education 
benefits, and was informed that his delimiting or termination 
date was February 1, 2003.  Because the veteran was living 
abroad, the notification was sent to the address he provided 
in his application.  There was no further correspondence 
between the veteran and VA for many years.  He applied for VA 
education benefits under Chapter 30 in April 2004.

In testimony and statements on file, the veteran asserts that 
he was not prevented from completing a program of education 
by reason of physical or mental disability.  In this regard, 
he points to his post service employment.  The veteran 
testified that following service, he was employed as a 
contractor in Saudi Arabia.  He said that while he sought, 
during the lengthy time he was in Saudi Arabia to complete a 
program of education, his attempts to do so were essentially 
contravened by difficulties in obtaining information through 
the mail as well as textbooks.  He has stated that because of 
these difficulties, he gave up the idea of furthering his 
education until he returned to the United States in 2003.       

Analysis

The veteran seeks an extension of the Chapter 30 delimiting 
date, February 1, 2003.

The evidence of record fails to establish that pursuit of a 
program of education was medically infeasible for the veteran 
at any time during his delimiting period.  The veteran was 
informed in the 1998 certificate that his delimiting date was 
February 1, 2003; however, the evidence also shows that the 
veteran failed to timely request an extension; his 
application having been received over 1 year beyond ten years 
from the later of the veteran's last discharge or release 
from a period of active duty. 

With respect to the veteran's assertions, the Board 
recognizes the veteran's difficulties as described by him 
presented problems, which made obtaining an education a 
challenge.  However, the legal criteria governing the payment 
of education benefits are clear and specific, and the Board 
is bound by them.  The reasons cited by the veteran for the 
extension of his delimiting date do not warrant such an 
extension in this instance.  

By law, educational benefits cannot be awarded beyond the 10-
year delimiting period, unless certain exceptions to the 
controlling legal criteria have been met.  The veteran does 
not fall within any of the exceptions, and the Board has no 
authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the veteran's situation, but is 
bound by the law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


ORDER

Entitlement to an extension of the veteran's delimiting 
period for receiving Chapter 30 educational assistance 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


